Citation Nr: 1620571	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  12-15 607	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right shoulder degenerative joint disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974 and September 1981 to October 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010 and September 2010 rating decisions of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that a May 2015 supplemental statement of the case (SSOC) addressed issues seeking increased ratings for radiculopathy of the left and right lower extremities, degenerative disc disease of the lumbar spine, and bilateral pes planus, indicating that they were being considered as part of the Veteran's appeal for entitlement to TDIU.  These issues were included in the SSOC pursuant to guidance provided by the Veterans Benefits Administration's M21-1 Adjudication Procedures Manual, IV.ii.2.F.4.m, which is not binding authority on the Board.  38 C.F.R. § 19.5 (2015).  The Veteran has not timely perfected appeals of February 2014, October 2014, or May 2015 rating decisions that addressed claims for these disabilities.  Therefore, the Board does not have jurisdiction over the matters and they will not be addressed further in this decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200.


FINDING OF FACT

In a May 2016 statement, prior to promulgation of a decision by the Board, the Veteran withdrew his appeals seeking an initial rating in excess of 20 percent for right shoulder degenerative joint disease and entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal regarding the claims seeking an initial rating in excess of 20 percent for right shoulder degenerative joint disease and entitlement to TDIU have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a May 2016 statement, the Veteran withdrew his claims seeking an initial rating in excess of 20 percent for right shoulder degenerative joint disease and entitlement to TDIU.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeals seeking an increased initial rating for right shoulder degenerative joint disease and entitlement to TDIU.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.  


ORDER

The appeals seeking an initial rating in excess of 20 percent for right shoulder degenerative joint disease and entitlement to TDIU are dismissed.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


